Title: To James Madison from William Kirkpatrick, 30 August 1804 (Abstract)
From: Kirkpatrick, William
To: Madison, James


30 August 1804, Malaga. “The enclosed is copy of the last Letter I had the Honor to address you under 2 Instant.
“Since then, and particularly after the 16 Inst. that an excessive hot day was experienced the Sickness began materially to encrease in the Place, where it took its rise, and to propagate to other parts of the City, causing a very considerable mortality among its Inhabitants, as however at a meeting held before the Mayor on the 14 Inst. of all the Physicians, it was considered, and even certified by them, not to be epidemical, but only Tertian Malignant fevers of the same nature, as those that prevailed in other parts of Spain, as appears by the inclosed Copy of their declaration I found no motive to Contradict the Opinion already handed you on the Subject, notwithstanding the encreased number of Deaths, and of People that fell sick, in every direction. On the 25 Instant a Physician arrived here from Cadiz, sent on by order of Government, to whom, it would appear, He immediately gave a true Account of the Situation of the Place, on yesterday Evening a Courier arrived from Madrid, with Instructions for instantly shutting our Port, and cutting off all Communication, with the inland Country. The first of which dispositions, has this day been put in execution, and measures are now taking, for forming a cordon, as last Season.
“I cannot learn what name is now given to the disease, tho’ it appears to be highly contagious, if we are to Judge from the great progress it has made in a short time and I presume, it must be of the same nature, as what was here experienced last year, many of the Sick as I am assured turn quite yellow.
“It has not yet propagated to any of the Shipping in our Mole, or Roads, or even to the Subburbs, where it last Season made such ravages, but notwithstanding the great Emigration, calculated at above 60.000 People some days I am possitively assured, the Deaths have exceeded 200 in this Week, which is much more than was ever Known before. I do not find the Sickness has propagated to any of the neighboring Towns, or Villages, except to Velez Malaga, where some of the Inhabitants have been carried off, after four or five days Sickness, with Symptoms of a similar nature, to those observed here.
“You will before now, have undoubtedly been informed, the safe arrival of Commodore Barron, and his Squadron, at Gibraltar, from whence He immediately proceeded up the Mediterranean accompanied by the Constellation; Capt Rodgers in the Congress has gone off Tangiers, with the Essex, Capt Barron.”
